Exhibit 10.38.3

 

SECOND AMENDMENT

TO THE

KANSAS CITY SOUTHERN

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective April 1, 2002)

 

The Kansas City Southern Employee Stock Ownership Plan, as amended and restated
effective April 1, 2002, (the “Plan”), and as subsequently amended, is hereby
further amended by adding the following Article VI-A to the Plan in order to
comply with the Final and Temporary Regulations under Code Section 401(a)(9) as
required by Internal Revenue Service Revenue Procedure 2002-29.

 

ARTICLE VI-A.

MINIMUM DISTRIBUTION REQUIREMENTS

 

6A.1 GENERAL RULES.

 

(a) Effective Date. The provisions of this Article VI-A apply to the
determination of required minimum distributions made in calendar years beginning
on and after January 1, 2003.

 

(b) Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan; provided, however, this Article shall not
be construed to permit distribution commencing later or over a time period
longer than otherwise permitted under the Plan.

 

(c) Treasury Regulations Incorporated. All distributions required under this
Article will be determined and made in accordance with the Treasury Regulations
under Code Section 401(a)(9).

 

(d) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Article VI-A, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 

6A.2 TIME AND MANNER OF DISTRIBUTION.

 

(a) Required Beginning Date. The Participant’s Nonforfeitable Accrued Benefit
will be distributed, or begin to be distributed, to the Participant no later
than the Participant’s Required Beginning Date.

 

(b) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s Nonforfeitable Accrued Benefit
will be distributed, or begin to be distributed, no later than as follows:

 

(1) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or by December 31 of the calendar year in which the Participant would have
attained age 70 1/2, if later.



--------------------------------------------------------------------------------

(2) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then either distributions to the designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died or the Participant’s entire
Nonforfeitable Accrued Benefit will be distributed to the designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(3) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire
Nonforfeitable Accrued Benefit will be distributed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

 

(4) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the spouse dies after the Participant but before distributions
to the spouse begin, this Section 6A.2(b), other than Section 6A.2(b)(1), will
apply as if the spouse were the Participant.

 

For purposes of this Section 6A.2(b), and Section 6A.4, unless Section
6A.2(b)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Section 6A.2(b)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
spouse under Section 6A.2(b)(1).

 

(c) Forms of Distribution. Unless the Participant’s Nonforfeitable Accrued
Benefit is distributed in a single sum on or before the Required Beginning Date,
as of the first distribution calendar year distributions will be made in
accordance with Sections 6A.3 and 6A.4.

 

6A.3 REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME.

 

(a) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of

 

(1) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(2) If the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

- 2 -



--------------------------------------------------------------------------------

(b) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6A.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

 

6A.4 REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH.

 

(a) Death On or After Date Distributions Begin.

 

(1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

A. The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

B. If the Participant’s spouse is the Participant’s sole designated Beneficiary,
the remaining life expectancy of the spouse is calculated for each distribution
calendar year after the year of the Participant’s death using the spouse’s age
as of the spouse’s birthday in that year. For distribution calendar years after
the year of the spouse’s death, the remaining life expectancy of the spouse is
calculated using the age of the spouse as of the spouse’s birthday in the
calendar year of the spouse’s death, reduced by one for each subsequent calendar
year.

 

C. If the Participant’s spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(b) Death Before Date Distributions Begin.

 

(1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the

 

- 3 -



--------------------------------------------------------------------------------

Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 6A.4,
unless the Participant’s entire interest is distributed to the designated
Beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(3) Death of Spouse Before Distributions to Spouse Are Required to Begin. If the
Participant dies before the date distributions begin, the Participant’s spouse
is the Participant’s sole designated Beneficiary, and the spouse dies before
distributions are required to begin to the spouse under Section 6A.2, this
Section 6A.4(b) will apply as if the spouse were the Participant.

 

6A.5 DEFINITIONS.

 

(a) Designated Beneficiary. The designated Beneficiary under the provisions of
the Plan who is also the designated beneficiary under Code Section 401(a)(9) and
Section 1.401(a)(9)-l, Q&A-4, of the Treasury Regulations.

 

(b) Distribution calendar year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 6A.2(b). The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
Required Beginning Date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that distribution calendar
year.

 

(c) Life expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Treasury Regulations.

 

(d) Participant’s account balance. The vested balance of the Participant’s
Accounts as of the last valuation date in the calendar year immediately
preceding the distribution calendar year (valuation calendar year) increased by
the amount of any vested contributions made and allocated or vested forfeitures
allocated to the account balance as of dates in the valuation calendar year
after the valuation date and decreased by distributions made in the valuation
calendar year after the valuation date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.

 

- 4 -



--------------------------------------------------------------------------------

(e) Required Beginning Date. The Required Beginning Date as defined in Section
6.01(B).

 

IN WITNESS WHEREOF, Kansas City Southern has executed this Amendment.

 

Dated: December 3, 2003

 

KANSAS CITY SOUTHERN

By:

 

/s/ Eric B. Freestone

--------------------------------------------------------------------------------

 

- 5 -